PER CURIAM.
We affirm the judgment notwithstanding verdict entered in favor of Monsanto, the employer of Rittenberry, following the entry of a verdict in favor of the third party tortfeasor, Chattanooga, on its claim for indemnity against Monsanto. Chattanooga had alleged Monsanto was actively negligent in causing certain injuries suffered by its employee, Rittenberry, during the course of employment, while Chattanooga was only passively negligent. There can be no claim for indemnity, under the circumstances, by a third party tortfeasor against an injured party’s employer. Seaboard Coast Line R. Co. v. Smith, 359 So.2d 427 (Fla.1978).
The judgment notwithstanding verdict is AFFIRMED.
MILLS, Acting C. J., and ERVIN, J., concur.
BOOTH, J., specially concurring.